DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.


   Response to Remarks/Arguments

Please refer to the following references cited in the Final Office Action Dated 8/26/2020:

Hirao (US 2018/0063356 A1)
Yamamoto (US 2016/0210543 A1)
	


The Applicant argues:  Hirao and Yamamoto in combination do not disclose changing (setting) the frequency of clocks based on whether another predetermined mage process that differs from the predetermined image process is being performed when the scanner scans the document.
  
The Examiner responds:  The Applicant’s argument is persuasive.

However, as amended, the Examiner finds Kasuya (US 10,841,445 B2) contains claims which are patently indistinct from 16/503,665 (instant application) and a Double Patenting rejection is indicated below.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1, 6, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 10,841,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:

In 16/503,665 (instant application) a first frequency is used when another process is being performed while scanning and a second frequency, higher than the first frequency is used when another process is not being used.

In US 10,841,445 a first transfer rate is used when scanning not using a predetermined process and a second transfer rate, lower than the first transfer rate is used when scanning with a predetermined process.

The frequency corresponds directly to the transfer rate.  In both cases, when a process is being performed, the frequency/transfer rate is lower than when a process is not being performed.  In both cases, when a process is not being performed, the frequency/transfer rate is higher than when a process is being performed.  For 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/503,665
US 10,841,445
is beinq performed when the scanner scans the document, and wherein the clock controller sets the frequency of the image transfer clock to a second frequency higher than the first frequency in a case where is not beinq performed when the scanner scans the document.

is being performed when the scanner scans the document and (ii) 3APPL. No. 16/503,665ATTORNEY DOCKET No. CANO-4301 the frequency of the image transfer clock is set to a second frequency higher than the first frequency in a case where is not beinq performed when the scanner scans the document.

is beinq performed when the scanner scans the document and (ii) the frequency of the image transfer clock is set to a second frequency higher than the first frequency in a case where is not beinq performed when the scanner scans the document.


.




Allowable Subject Matter

Claims 2, 3, 4, 5, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675